Citation Nr: 0511445	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  99-16 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left foot 
disability, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 30 percent disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney-
at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 1955 
and again from March 1957 to December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which individually granted 30 percent 
for each foot disability, effective July 30, 1997, and denied 
a TDIU.  The notice of disagreement (NOD) was received in 
March 1999.  A statement of the case (SOC) was issued in 
June 1999.  A substantive appeal (VA Form 9) was received in 
July 1999.  

The veteran was scheduled for a Board hearing in Washington, 
DC.  In September 2000, he canceled his hearing.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's left foot disability is productive of no 
more than severe disability; actual loss of use of the foot 
is not shown.  

2.  The veteran's right foot disability is productive of no 
more than severe disability; actual loss of use of the foot 
is not shown.  

3.  The veteran has a high school education and one year of 
college.  

4.  The veteran's service-connected disabilities are right 
foot pes planus, claw toes, hammertoes (2nd through 5th toes), 
callosities, contracture of Achilles tendon, hallux valgus 
and metatarsalgia, evaluated as 30 percent disabling; and 
left foot pes planus, claw toes hammertoes (2nd through 5th 
toes), callosities, contracture of Achilles tendon, hallux 
valgus, and metatarsalgia, evaluated as 30 percent disabling, 
with a combined schedular evaluation of 60 percent.  

5.  The veteran's service-connected disabilities alone are 
not of such severity as to preclude substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Code, 5284 
(2004).  

2.  The criteria for a rating in excess of 30 percent for a 
right foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic 
Code, 5284 (2004).  

3.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a)(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent a letter to the veteran in 
May 2003, which asked him to submit certain information, and 
informed him of the elements needed to substantiate his 
claims.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran that he needed medical evidence to show that his 
service-connected left and right foot disabilities had 
worsened.  He was also informed of the schedular criteria 
necessary for a TDIU and that he must show that he is unable 
to secure and follow substantially gainful employment as a 
result of his service-connected disabilities.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That did not occur here, as the veteran's 
claim began prior to the enactment of the VCAA.  
Nevertheless, as indicated above, there was later content 
complying notice and proper subsequent VA process.  In 
addition, the veteran was provided an opportunity to testify 
at a Board hearing, which was scheduled, and later canceled 
by the veteran.  Therefore, any error as to timing of the 
notice was harmless.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to his claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran contacted the RO 
in February 2001 and indicated that he had no other medical 
evidence to submit.  Examinations were conducted in this case 
in connection with this claim on more than one occasion.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Evaluation for a left and right foot 
disability

Service connection was established for bilateral pes planus 
by rating decision of September 1966.  A 30 percent rating 
was provided for the disability effective from May 1966.  By 
rating decision of January 1999, the evaluation for bilateral 
pes planus was closed effective July 1997, and a 30 percent 
rating was assigned for each foot, effective July 1997.  
These disabilities have been characterized as right foot pes 
planus, claw toes, hammertoes (2nd through 5th toes), 
callosities, contracture of Achilles tendon, hallux valgus 
and metatarsalgia; and left foot pes planus, claw toes 
hammertoes (2nd through 5th toes), callosities, contracture of 
Achilles tendon, hallux valgus, and metatarsalgia.  This 
30 percent evaluation for each foot has remained in effect to 
the present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Diagnostic code (DC) 5284 pertains to other foot injuries.  
Under this diagnostic code, a 10 percent rating is assigned 
for a moderate foot injury.  A 20 percent rating is assigned 
for a moderately severe foot injury, and 30 percent is 
assigned for a severe disability.  Note:  With actual loss of 
use of the foot, rate 40 percent.  

A thorough review of all of the medical evidence of record 
includes a September 2001 VA examination report, a private 
February 2003 medical report from E. Greer Richardson, MD, 
and VA outpatient treatment records.  These records show that 
the veteran's left and right foot disabilities are 
appropriately rated at 30 percent for each foot.  

The objective medical evidence shows that the veteran was 
seen on an ongoing basis from August 1997 to October 2003 for 
his bilateral foot disability.  He complained of foot pain 
and it was noted that he had corns, callosities, claw toes 
and hammer toes.  He often is seen with complaints of chronic 
foot pain.  He has complained that his callosities recur 
across the ball of both feet, that his nails have thickened 
and that they are elongated.  His calluses and corns have 
been reduced, and he has been provided with orthopedic shoes 
and shoe inserts.  

The veteran underwent a VA examination in July 2001.  It was 
noted that he had chronic bilateral foot pain along with 
calluses, hammertoes, claw toes, and he had undergone a 
bunionectomy.  He was provided shoes with extra depth and 
some cushion accommodative inserts.  It was noted that he was 
almost unable to ambulate without his shoes on because of 
metatarsal pain in both feet with painful calluses.  

Physical examination revealed a calcaneus-type gait with both 
of his lower extremities.  It appeared to the examiner that 
he was trying to avoid putting all of his pressure on his 
forefeet with toe off.  The right foot had some postoperative 
scarring over the first MTP joint and the scars between the 
web spaces dorsally.  The left foot had the same surgical 
scars.  There also was cockup deformity of his hallux on both 
sides, and hammering of the second and third toes on both 
sides with more of a clawing-type deformity of the third and 
fourth toes on both sides.  He had very painful calluses with 
a significant amount of pain with motion of the first MTP 
joints with crepitus felt on both sides.  There was slight 
motion in his subtalar joints, bilaterally.  The veteran was 
unable to perform a single heel rise mostly because of 
metatarsal head pain.  X-ray examination revealed 
postoperative changes about the first MTP joint, bilaterally.  

The diagnostic assessment was cockup deformity, bilateral 
hallux with degenerative changes most likely associated with 
his prior bunionectomy surgery.  The veteran also had 
hammertoe deformities and clawing deformities, painful 
callosities and an atrophied fat pad.  The examiner indicated 
that the veteran had significant disability from the 
deformities of his feet and that he was barely able to 
ambulate without special shoe wear.  

In February 2003, the veteran was seen by his private 
physician, F. Greer Richardson, MD, with a chief complaint of 
painful feet.  It was noted that he was seen in the past for 
severe hammertoes and metatarsalgia, and was being seen 
because his insoles were four years old and he wanted a new 
pair.  Physical examination revealed a fairly significant 
bilateral antalgic gait, but the veteran appeared to have 
good balance and coordination.  His feet showed cockup 
deformities of both big toes with mild hallux valgus 
deformity.  There was severe hammering of the lesser toes and 
significant plantar callus formation under the ball of his 
feet, that was tender to palpation.  Also noted was a tight 
heel cord with the ability to only dorsiflex up to about 
neutral with his knee extended, bilaterally.  The assessment 
was cockup deformity, bilateral hallux, metatarsalgia, and 
hammertoes.  

Clearly, the veteran has severe impairment of each of his 
feet.  Equally clear, however, is there is no evidence of 
actual loss of use of foot, necessary for a 40 percent 
evaluation.  He uses corrective shoes and inserts, which help 
with his ambulation, and on recent examination, he had good 
balance and coordination.

Based on the foregoing, the veteran's currently assigned 
30 percent rating for his left foot and 30 percent rating for 
his right foot, appropriately reflects the level of 
disability exhibited by his impairment.  Therefore, a rating 
in excess of the presently assigned 30 percent for each foot 
is not warranted.  


III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the 
purpose of one 60 percent disability, disabilities of both 
lower extremities will be considered as one disability.  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities are his left 
foot disability, evaluated as 30 percent disabling; and his 
right foot disability, evaluated as 30 percent disabling.  He 
has a combined schedular evaluation of 60 percent.  As these 
involve both lower extremities and combine to a 60 percent 
evaluation, it may be concluded for TDIU purposes the veteran 
has a single disability rated at 60 percent or more.  He thus 
meets the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a).  That notwithstanding, the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 1992.  He indicates on the application for 
compensation for unemployability that he completed high 
school and one year of college.  He does not indicate any 
additional training.  It is important to note that the 
termination of the veteran's employment in 1992, when he was 
58 years old, was due to his retirement from the Postal 
Service, which that employer offered as an incentive to 
reduce its expenses.  There is no independent evidence of 
record that the veteran retired because of his service-
connected disabilities.  

Given the foregoing, together with the medical evidence 
described in the prior portion of this decision, and the 
absence of medical records indicating that the veteran's 
service-connected bilateral foot disability prevents him from 
working, the Board finds the veteran is not unemployable due 
to his service-connected disabilities alone.  After the 
veteran voluntarily left the Postal Service, he received 
unemployment compensation.  That essentially constitutes the 
evidence in the file relating to his employability.  The 
medical evidence is devoid of indications reflecting that the 
veteran's bilateral foot disability prevents him from 
working.  Those are his only service-connected disabilities.  
Under these circumstances, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  38 C.F.R. § 4.16 (2004).





	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for a left foot disability is denied.  

An increased rating for a right foot disability is denied.  

Entitlement to a TDIU is denied.  





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


